Citation Nr: 1642577	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of exposure to environmental hazards (other than gastritis), claimed as due to an undiagnosed illness.

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 9, 2012, and 70 percent thereafter. 

3.  Entitlement to a compensable disability rating for a right shoulder axillary scar. 

4.  Entitlement to a compensable disability rating for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1989 to May 1995, including service in Southwest Asia during Operation Desert Storm and Desert Shield from December 1, 1990, to March 7, 1991.  He was awarded the Combat Action Ribbon.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part, in the November 2009 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective January 28, 2009.  The RO also denied service connection for residuals of exposure to environmental hazards claimed as an undiagnosed illness, and denied compensable disability ratings for the service-connected eczema and left ear hearing loss disability.  The September 2010 rating decision continued the noncompensable disability rating assigned to the service-connected right shoulder axillary scar.  The Veteran appealed the November 2009 and September 2010 rating decisions to the Board.

In an October 2012 rating decision, the RO assigned a 70 percent disability rating to the service-connected PTSD, effective July 9, 2012.  Because the increase in the evaluation of the Veteran's PTSD to 70 percent does not represent the maximum rating available for this disability, his increased evaluation claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the PTSD issue on appeal as that reflected on the title page.  See, also, Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In June 2014, the Board remanded the claims for further development.  The matter has been returned to the Board for appellate review.
The Board notes that the issue of entitlement to a compensable disability rating for bilateral hearing loss was previously characterized as entitlement to a compensable disability rating for a left ear hearing loss disability.  However, in the June 2014 decision, the Board granted entitlement to service connection for a right ear hearing loss disability.  This decision was effectuated by a July 2014 rating decision, which granted entitlement to service connection for a right ear hearing loss disability effective January 28, 2009.  As the rating criteria for hearing impairment evaluates hearing loss based on the combined level of hearing loss in both service-connected ears, the matter has therefore been re-characterized accordingly on the first page.  See 38 C.F.R. § 4.85 (2015).

Finally, with respect to the appealed claim of entitlement to a compensable disability rating for eczema, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As this appeal contains a claim that may be affected by the resolution of VA's appeal in Johnson (entitlement to a compensable disability rating for eczema), the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.

The issues of entitlement to service connection for residuals of exposure to environmental hazards (other than gastritis), claimed as due to an undiagnosed illness, and entitlement to a compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to July 9, 2012, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period beginning July 9, 2012, the preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

3.  The Veteran's right shoulder axillary scar is not deep, unstable, tender, or painful on examination, and does not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.

4.  The Veteran's right shoulder axillary laceration resulted in some neurological impairment, with findings commensurate with moderate incomplete paralysis of the musculocutaneous nerve of the right upper extremity.


CONCLUSIONS OF LAW

1.  For the period prior to July 9, 2012, the criteria for an initial disability rating in excess of 30 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  For the period beginning July 9, 2012, the criteria for an initial disability rating in excess of 70 percent, for the Veteran's service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a compensable disability rating for the service-connected right shoulder axillary scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7804 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for residuals of a right shoulder axillary laceration with moderate incomplete paralysis of the musculocutaneous nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.56, 4.59, 4.124a, Diagnostic Code 8517 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

In June 2014, the Board remanded the Veteran's claims for additional evidentiary development.  The Board instructed the AOJ to schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected PTSD and right shoulder axillary scar.  

In August 2014, the AOJ provided the Veteran with VA examinations for his service-connected PTSD and right shoulder axillary scar.  The August 2014 VA examination reports included all findings requested by the Board.  In an October 2014 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the Veteran's claims for entitlement to an initial increased rating for his service-connected PTSD and entitlement to a compensable disability rating for his right shoulder axillary scar.

Thus, with respect to this decision, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication notice by letters dated in February 2009 (increased rating PTSD) and August 2010 (increased rating right shoulder axillary scar).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  

With respect to the claim for entitlement to an initial increased rating for the service-connected PTSD, during the appeal period, the Veteran was afforded VA mental health examinations in August 2009, July 2012, and August 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial increased rating for the service-connected PTSD, there is no additional evidence which needs to be obtained. 

With respect to the claim for entitlement to a compensable disability rating for the service-connected right shoulder axillary scar, during the appeal period, the Veteran was afforded VA examinations in September 2010, July 2012, and August 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to a compensable disability rating for the service-connected right shoulder axillary scar, there is no additional evidence which needs to be obtained. 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Increased Rating - Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Initial Increased Rating - PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  As the Veteran's claim was pending before this date, the amendment is not applicable. 
 
	Factual Background

Here, a November 2009 rating decision granted service connection for PTSD, and assigned a 30 percent evaluation, effective January 28, 2009, the date of the claim for service connection.  During the pendency of the appeal, an October 2012 rating decision granted an increased evaluation of 70 percent beginning July 9, 2012.  Therefore, the question is whether an evaluation in excess of 30 percent is warranted prior to July 9, 2012, and whether an evaluation in excess of 70 percent is warranted thereafter.  

Reviewing the relevant evidence of record, on VA examination in August 2009, the Veteran reported that he owned his own company designing overhead sprinkler systems for the past three years.  He reported steady employment since discharge, and noted that he was currently working 80 hours per week.  The Veteran reported that he had been married since 1999.  He described an "ok" relationship with his parents and brother, noting that he saw them on holidays.  He reported having a good relationship with his wife, noting that she was supportive.  He denied having any friends.  

The Veteran denied any impairment of thought process or communication.  He also denied any delusions or hallucinations.  His thoughts were logical and goal-directed.  He denied any suicidal or homicidal thoughts.  The Veteran's ability to maintain minimal personal hygiene/basic activities of daily living was intact.  He was oriented times four.  The Veteran reported that compared to his peers, he believed his short-term memory was impaired.  He denied any obsessive or ritualistic behavior that interfered with routine activities.  The Veteran reported his first panic attack three years ago at the state fair.  He noted that he rarely went in crowded public settings, and would self-medicate by drinking before going if necessary.  The Veteran rated his depression as six out of ten.  He denied any impaired impulse control.  The Veteran reported difficulty falling asleep; he noted that he slept six hours a night and awoke feeling tired.

The examiner diagnosed PTSD and assigned a GAF of 60.  The examiner indicated that the Veteran's PTSD had impacted his functioning by isolating, social avoidance, and working long hours, which controlled intrusive thoughts but disrupted social relationships and leisure activities.  The examiner found that the Veteran was employed full-time, had no problems with self-care, had minimal family contact other than his wife, and had no friends or hobbies.

On VA examination in July 2012, the examiner noted a diagnosis of PTSD and assigned a GAF of 58.  The examiner indicated that the Veteran's thought process and communication skills appeared to be within normal limits.  The examiner noted that the Veteran denied having any symptoms of delusions or hallucinations, and none were apparent.  The examiner indicated that the Veteran was cooperative, maintained good eye contact, and did not exhibit any inappropriate behavior.  The examiner noted that the Veteran acknowledged he experienced suicidal ideation with some detail and planning at least on a monthly basis; however, the Veteran denied having any current suicidal or homicidal ideation, plan, or intent.  The examiner indicated that the Veteran appeared able to maintain personal hygiene and basic activities of daily living.  The examiner noted that the Veteran was well-oriented to all three spheres, and his short-term and long-term memory appeared to be without gross deficits.  The examiner noted; however, that the Veteran reported mild difficulty with attention-span and concentration, as well as mild dysfunction with short-term memory in routine day-to-day functioning.

The examiner found occupational and social impairment with reduced reliability and productivity.  The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.

On VA examination in August 2014, the examiner diagnosed PTSD.  The examiner noted the following symptoms: irritability, sleep disturbance with nightmares and related fatigue, troubling recall of combat events, hypervigilant thoughts and behaviors, exaggerated startle response, and avoidance of stimuli associated with his combat experiences.  The examiner found that the Veteran's symptoms continued to indicate reduced reliability and productivity due to PTSD signs and symptoms.  The examiner explained that the Veteran continued in his marriage of 15 years and continued to work full-time operating his own sprinkler system design company.  The examiner indicated that while the Veteran continued to experience PTSD symptomatology which negatively impacted him on a regular basis, his current functioning failed to suggest higher levels of impairment.  

The examiner noted the following  PTSD symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner found that the Veteran's thought process and communication skills appeared to be within normal limits.  The examiner noted that the Veteran denied any symptoms of delusions or hallucinations, and none were apparent.  The examiner noted that the Veteran was cooperative, maintained good eye contact, and did not exhibit any inappropriate behavior.  The examiner noted that the Veteran denied having any current suicidal or homicidal ideation, plan, or intent.  The examiner noted that the Veteran appeared able to maintain personal hygiene and basic activities of daily living.  The examiner indicated that the Veteran was well-oriented to all three spheres, and his short and long-term memory appeared to be without gross deficits.

      Analysis

Taking into account all relevant evidence, the Board finds that for the period prior to July 9, 2012, an initial evaluation in excess of 30 percent for the Veteran's service-connected PTSD is not warranted.  As noted above, in order to warrant an increased evaluation for this period, the Veteran would have to be found to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board finds that these criteria have not been met.

The Board finds the type and degree of symptomatology contemplated by a 50 percent disability rating is not shown for the period prior to July 9, 2012.  The Veteran's reported psychiatric symptoms during this timeframe consisted of depressed mood, sleep impairment, social avoidance, isolation, and some short-term memory impairment.  Moreover, the August 2009 VA examiner assigned a GAF score of 60, which generally indicates "mild" to "moderate" symptoms, and which is consistent with a 30 percent rating.  

Thus, while the Veteran did at times have some moderate PTSD symptomatology during this timeframe, his overall symptomatology was generally mild, with no evidence of significant interference with his social and occupational life.  In this regard, the examiner found that the Veteran was employed full-time, and had no problems with self-care.  The Board acknowledges that the Veteran reported minimal family contact other than his wife, and no friends or hobbies.  However, he described his lengthy relationship with his wife as "good," and described her as supportive. 

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although not dispositive, the evidence of record does not show that the Veteran's psychiatric disability was manifested by such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  38 C.F.R. § 4.130, 9411.  

Review of the evidence of record shows that for the period prior to July 9, 2012, the Veteran's PTSD caused mild to moderate symptoms of occupational and social impairment such as depressed mood, social avoidance, isolation, and chronic sleep impairment, but other, more severe, symptoms were absent.  Indeed, the evidence of record only reveals occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  

The clinical assessment for this period showed that the Veteran was oriented times four, with a logical and goal-oriented thought process, and no impairment of thought process or communication.  Although the Veteran reported some short-term memory impairment requiring him to make lists, the nature, severity, and frequency of this symptomatology, overall, did not more nearly approximate reduced reliability and productivity to warrant a 50 percent rating.  In this regard, the reports regarding memory loss were more consistent with mild memory loss, as there were no findings of retention of only highly learned material or forgetting to complete tasks.  The Board also acknowledges that the Veteran reported his first panic attack three years ago at the state fair.  However, there was no evidence of panic attacks more than once per week, and the Veteran reported avoidance of crowded public settings to limit these occurrences.  Moreover, the Veteran was not found to be suicidal or homicidal, and there was no evidence of obsessive/ritualistic behavior, impaired impulse control, hallucinations, or delusions.  Therefore, the nature, severity, and frequency of his symptoms, overall, do not more nearly approximate reduced reliability and productivity to warrant a 50 percent rating.  

In light of the foregoing, the Board finds that the 30 percent evaluation for PTSD pursuant to Diagnostic Code 9411 is warranted for the period prior to July 9, 2012.  

For the period beginning July 9, 2012, upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Veteran has competently and consistently reported significant symptoms related to his PTSD during this timeframe.  The Board finds, however, that a disability evaluation greater than 70 percent is not appropriate for the period beginning July 9, 2012, because the Veteran does not have total social and occupational impairment.  Beginning July 9, 2012, the Veteran's PTSD has been manifested by symptoms such as sleep impairment with nightmares, social anxiety, depressed mood, occasional suicidal ideation, avoidance and isolation, and some impairment of relationships with others, all resulting in deficiencies in most areas, but less than total social and occupational impairment.  

In this regard, the Veteran exhibits few of the symptoms noted as applicable for a 100 percent evaluation.  There has been no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

The Board acknowledges that the Veteran has reported occasional periods of suicidal ideation.  For example, in his July 2012 VA examination, the Veteran acknowledged suicidal ideation with some detail and planning at least on a monthly basis; however, the Veteran denied having any current suicidal or homicidal ideation, plan, or intent.  The Board finds that the medical evidence of record does not indicate that the Veteran is a persistent danger of harm to himself or others.  In this regard, he has consistently denied a plan or intent to harm himself or others.  Moreover, in his August 2014 VA examination, he denied suicidal or homicidal ideation.  As such, his symptoms appear to more nearly approximate those for a 70 percent evaluation, specifically suicidal ideation, but without rising to the level required for a 100 percent evaluation, specifically a persistent danger of hurting self or others.

Finally, during the appeal period, the reported GAF score assigned was 58, suggesting "moderate" symptoms or "moderate" impairment in social, occupational, or school functioning.  

The Board acknowledges that poor social interaction problems have been noted throughout the appeal period; however, the evidence does not suggest total social impairment.  In this regard, the Veteran has continued to sustain a meaningful relationship with his wife of 15 years.  However, he does not report any other close family members or friends.  For these reasons, the evidence of record indicates the Veteran has social impairment with deficiencies in most areas, including social and family relations, but not total social impairment, commensurate with a 70 percent evaluation, but no higher.

Moreover, the Board finds that the evidence of record does not indicate that the Veteran experiences total occupational impairment due to his PTSD.  In this regard, the August 2014 VA examiner noted that the Veteran continued to work full-time operating his own sprinkler system design company.

Although the Veteran may meet some of the criteria for a 100 percent evaluation, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 70 percent evaluation.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints, and the July 2012 and August 2014 VA examination reports, regardless of whether these symptoms are listed in the rating criteria.  However, the Board concludes that the Veteran's level of social and occupational impairment does not warrant an evaluation in excess of 70 percent. 

Finally, although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the July 2012 VA examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire period beginning July 9, 2012. 

In summary, the Board finds that the 30 percent disability evaluation assigned for the period prior to July 9, 2012, contemplates the frequency, severity, and duration of the Veteran's PTSD symptomatology during this timeframe.  Likewise, the Board finds that the 70 percent disability evaluation assigned for the period beginning July 9, 2012, contemplates the frequency, severity, and duration of the Veteran's PTSD symptomatology during this timeframe.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

V.  Increased Rating - Right Shoulder Axillary Scar

The Veteran's right shoulder axillary scar is currently rated as noncompensable under Diagnostic Code 7804.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful will be assigned a 10 percent rating.  Three or four scars that are unstable or painful will be assigned a 20 percent rating.  Five or more scars that are unstable or painful will be assigned a 30 percent rating.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  
The Board notes that although the RO rated the Veteran's residuals of a right shoulder axillary laceration scar disability under Diagnostic Code 7804, given the findings pertaining to cutaneous nerve damage and the Veteran's complaints regarding numbness and functional impairment as a result of this nerve damage, the Board will also consider whether a separate rating is warranted under Diagnostic Code 8517.  

Diagnostic Code 8517 addresses disabilities involving the musculocutaneous nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8517 (2015).  Under this provision, disability ratings of 0, 10, and 20 percent are assignable for incomplete paralysis that is mild, moderate, or severe, respectively.  A 30 percent rating is also assignable under this code for complete paralysis involving the major extremity, with evidence of weakness but not loss of flexion of elbow and supination of forearm.  38 C.F.R. § 4.124a (2015).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a. 

After a review of all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, the criteria for a separate 10 percent rating for residuals of a right shoulder axillary laceration with moderate incomplete paralysis of the musculocutaneous nerve have been met.

Reviewing the relevant evidence of record, service treatment records show the Veteran sustained a laceration of the right arm in February 1993 when he stuck his arm through a glass window, causing brachial arterial venous and plexus injury.  Over 30 sutures were needed to close the wounds.  

On VA examination in September 2010, the Veteran noted that he fell through a plate glass window in 1993 and had surgical repair.  He denied any current treatment for his residual scar.  He reported skin numbness of the medial arm and forearm.  He denied any limitations on routine daily activities or employment due to the scar.  On physical examination, the examiner noted a curved scar in the right axilla measuring 8 centimeters by .4 centimeters.  There was no pain on examination or skin breakdown.  The examiner indicated that the scar was superficial.  The examiner did not find any limitation of motion or function due to the scar.  There was no inflammation, edema, or keloid formation.  There was no scar or other disfigurement of the head, face, or neck.  The examiner diagnosed axillary scar right shoulder with involvement of cutaneous sensory nerves (medial brachial and medial antebrachial cutaneous).  The examiner did not find any effects on the Veteran's usual occupation or daily activities.

In the Veteran's appeal on a VA Form 9, he indicated that the RO's review of his case appeared to focus primarily on the scar itself, with little attention being paid to the nerve damage sustained.  The Veteran explained that the nerve that was severed resulted in a loss of feeling along the underside length of his right arm.  The Veteran noted that he was right hand dominant.  He indicated that the loss of feeling impacted his ability to determine how loose or tight to grip objects, which made it difficult at times to perform the tasks necessary to sustain his lifestyle as the owner of a small ranch.

On VA examination in July 2012, the examiner noted a right shoulder laceration with involvement of the cutaneous sensory nerves.  The Veteran reported that he was currently working a desk job as a fire protection systems designer.  Following a physical examination of the right shoulder, the examiner found that any functional loss in the right shoulder was not due to the laceration in service, but was instead due to the non service-connected degenerative joint disease.  The examiner concluded that there was no significant axillary scarring.

In a brief dated in March 2014, the Veteran, through his representative, indicated that his right shoulder axillary scar was tender and painful.

On VA examination in August 2014, the examiner diagnosed a right shoulder laceration with involvement of cutaneous sensory nerves.  The Veteran reported that during active duty service in 1993, he fell through a plate glass window, sustaining a laceration to his right axilla.  The Veteran reported that he was surgically repaired at the time, but has had residual numbness ever since.  The Veteran described numbness over the right forearm and upper arm along both the dorsal and ventral surfaces medically.  The Veteran indicated that the numbness had not changed since the initial injury.  He denied muscle weakness in his right arm.  He denied taking any medication for this problem.  The Veteran indicated that he still had numbness in the axillary region and right medial upper arm and forearm.  He reported that when gripping something gently, sometimes he could not tell how hard he was gripping would drop it.  He denied any problems with gripping something tightly.  The Veteran did not have a painful or unstable scar.  The examiner noted a linear scar on the right axillary measuring 6 centimeters.  The examiner found that the Veteran's scar did not impact his ability to work.

The clinical findings, and lay report of symptoms, show that the impairment of the affected cutaneous nerves in the right upper extremity as a result of the right shoulder axillary laceration in service, is more than wholly sensory.  In this regard, service treatment records show the Veteran sustained a laceration of the right arm in February 1993 when he stuck his arm through a glass window, causing brachial arterial venous and plexus injury.  Over 30 sutures were needed to close the wounds.  The VA examiners have diagnosed the Veteran with an axillary scar right shoulder with involvement of cutaneous sensory nerves (medial brachial and medial antebrachial cutaneous).  In the Veteran's appeal on a VA Form 9, the Veteran explained that the nerve that was severed resulted in a loss of feeling along the underside length of his right arm.  The Veteran noted that he was right hand dominant.  He indicated that the loss of feeling impacted his ability to determine how loose or tight to grip objects, which made it difficult at times to perform the tasks necessary to sustain his lifestyle as the owner of a small ranch.  Moreover, in the August 2014 VA examination, the Veteran described numbness over the right forearm and upper arm along both the dorsal and ventral surfaces medically.  He reported that when gripping something gently, sometimes he could not tell how hard he was gripping would drop it.  He denied any problems with gripping something tightly.  

Here, the Board finds all reasonable doubt in the Veteran's favor and awards a separate 10 percent rating for his residuals of a right shoulder axillary laceration.  In this regard, during this timeframe, the Board finds evidence of symptoms that more nearly approximate "moderate" incomplete paralysis of the musculocutaneous nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8517.  

However, the Board finds that assignment of a compensable rating for the right shoulder axillary scar is not warranted under Diagnostic Code 7804.  In this regard, the evidence of record reflects that the Veteran's service-connected right shoulder axillary scar was not deep, unstable, tender, or painful on examination, and did not lose covering repeatedly.  The scar did not cover an area exceeding 39 square centimeters, or adversely affect any function.  Accordingly, the scar does not more nearly reflect the criteria for a compensable rating.

In summary, resolving all doubt in favor of the Veteran, the Board finds that, for the entire rating period on appeal, the criteria for a separate 10 percent rating for residuals of a right shoulder axillary laceration with moderate incomplete paralysis of the musculocutaneous nerve have been met.  However, the preponderance of the evidence is against a disability rating in excess of 10 percent for the residuals of a right shoulder axillary laceration.  Additionally, during this timeframe, a preponderance of the evidence is against assignment of a compensable disability rating for the service-connected right shoulder axillary scar.  

VI.  Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  

The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  

Moreover, a comparison between the level of severity and symptomatology of the Veteran's right shoulder axillary scar disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's right shoulder axillary scar is not deep, unstable, tender, or painful on examination, and does not lose covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affect any function.  The Veteran's complaints have instead focused on numbness as a result of damage to the sensory cutaneous nerves, resulting in difficulty with gently gripping objects.  Accordingly, the Board has granted a separate compensable disability rating to account for this symptomatology.  

The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD, tinnitus, bilateral hearing loss, right shoulder axillary scar, and eczema.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disability that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, the evidence shows that throughout the entire appeal period, the Veteran has continued to work full-time operating his own sprinkler system design company.  Although the Veteran has described functional impairments resulting from his service-connected PTSD and right shoulder axillary scar, neither he nor his representative have indicated that he has been unable to maintain substantially gainful employment as a result of these disabilities.  Accordingly, a claim of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period prior to July 9, 2012, entitlement to a disability rating higher than 30 percent for PTSD is denied.

For the period beginning July 9, 2012, entitlement to a disability rating higher than 70 percent for PTSD is denied.

Entitlement to a separate 10 percent rating for residuals of a right shoulder axillary laceration with moderate incomplete paralysis of the musculocutaneous nerve is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a compensable disability rating for right shoulder axillary scar is denied.


REMAND

Residuals of Exposure to Environmental Hazards

In June 2014, the Board remanded this claim for a VA examination to determine the etiology of any residuals of hazardous materials, to include, but not limited to, any gastrointestinal disorder(s), other than gastritis, found to be present.  In August 2014, a VA examiner noted that the Veteran reported a history of milk and egg food allergies as a child that he thought he outgrew.  The examiner noted that a service treatment record dated in February 1992 noted allergies to milk and chocolate.  The examiner explained that the Veteran's condition progressed to atopic dermatitis, allergic rhinitis/sinusitis, headaches, and gastrointestinal symptoms.  The examiner found that this was a normal or expected progression of his food allergies and was not as likely aggravated beyond its normal progression due to the Veteran's active duty service, to include his Gulf War exposures.  The examiner noted that the Veteran was not aware of any specific food allergies until 2009, when he was tested and found to have food sensitivities/allergies to asparagus, barley, cottage cheese, clam, coconut, corn, egg white, gluten, malt, cow's milk, soybean, onions, peanut, rye, sole, wheat, baker's and brewer's yeast, and yogurt, with milk, yogurt, and baker's yeast being the worst.  The examiner noted that since changing his diet in 2009, the Veteran's complaints of headaches, bloating, constipation, diarrhea, and eczema have essentially resolved.

In view of the August 2014 opinion, which attributed a variety of the Veteran's symptoms, to include his stomach complaints, to pre-existing food allergies, the Board finds that an addendum opinion is required to clarify whether such allergy constitutes a congenital or developmental defect, and if so, whether it was subject to a superimposed injury during the Veteran's active service.  In this regard, although the August 2014 examiner indicated that the Veteran had a history of food allergies from childhood, the examiner failed to indicate whether these food allergies were a developmental defect or developmental disease.  Service connection may be warranted for acquired diseases, as well as diseases of congenital, developmental, or familial origin; however, it is not warranted for congenital or developmental defects.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  Accordingly, clarification is required as to whether the Veteran's food allergies are a developmental defect or developmental disease.  

Bilateral Hearing Loss

As noted in the Introduction, the issue of entitlement to a compensable disability rating for bilateral hearing loss was previously characterized as entitlement to a compensable disability rating for a left ear hearing loss disability.  However, in its June 2014 decision, the Board granted entitlement to service connection for a right ear hearing loss disability.  This decision was effectuated by a July 2014 rating decision, which granted entitlement to service connection for a right ear hearing loss disability effective January 28, 2009.  As the rating criteria for hearing impairment evaluates hearing loss based on the level of hearing loss present in both service-connected ears, the matter on appeal has therefore been re-characterized accordingly.  See 38 C.F.R. § 4.85 (2015).  

In this regard, the Board notes that although the July 2014 rating decision evaluated the right ear hearing loss together with the service-connected left ear hearing loss, in the October 2014 Supplemental Statement of the Case (SSOC), the AOJ continued to only adjudicate entitlement to a compensable disability rating for a left ear hearing loss disability, without consideration of the now service-connected and intertwined right ear hearing loss disability.  As the Board is precluded from adjudicating this issue in the first instance, a remand is warranted so that the AOJ can issue an SSOC regarding the recharacterized issue of entitlement to a compensable disability rating for bilateral hearing loss.

On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, return the 
	claims file to the VA examiner who offered the 
   August 2014 opinion as to the etiology of the 
   Veteran's food allergies.  If that examiner is 
   unavailable, a similarly qualified medical 
   professional is requested to offer an opinion.  The 
   claims folder, including a copy of this remand, should 
   be reviewed by the examiner.  If, and only if, 
   determined necessary by the VA examiner, the 
   Veteran should be scheduled for another VA 
   examination.
   
a) The examiner should clarify whether the Veteran's pre-existing food allergies (to milk and eggs) constitutes a developmental defect or a developmental disease.  

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b) If the examiner determines that the Veteran's food allergies are a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect, to include as a result of exposure to environmental hazards therein; 

c) If the examiner determines that the Veteran's food allergies are a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service, to include as a result of exposure to environmental hazards therein;

A complete rationale should be given for any opinion that is set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.   After the above development has been completed to 
	the extent possible, and any other development 
	deemed necessary, readjudicate the claims, to 
	specifically include entitlement to a compensable
   disability rating for bilateral hearing loss.  If any 
	benefit sought remains denied, furnish the Veteran and 
	his representative a supplemental statement of the case 
	and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


